                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

    JUAN LANDAVERDE,                              )
                                                  )
           Plaintiff,                             )
                                                  )
    vs.                                           )   CIVIL ACTION NO. 1:18-cv-295-TFM-M
                                                  )
    JEFFERSON DAVIS COMMUNITY                     )
    COLLEGE, et al.,                              )
                                                  )
           Defendants.                            )

                                             ORDER

          On January 8, 2019, the magistrate judge entered a report and recommendation to which

no objections have been filed.1 See Doc. 14. After due and proper consideration of the issues

raised, the recommendation is ADOPTED as the opinion of this Court. Accordingly, it is

ORDERED that this action against Defendant Jefferson Davis Community College be and is

hereby DISMISSED without prejudice, prior to service of process, as frivolous pursuant to 28

U.S.C. § 1915(e)(2)(B)(i).

          Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.




1
        On January 23, 2019, Plaintiff seemingly filed an Amended Complaint (Doc. 16).
However, a thorough review of the amended complaint revealed that the allegations contained
within had no relation to the current claims other than a brief sentence stating “I’ve lost my left
pinky finger at a cabinet making tradeshop at Fountain Correctional Facility, not staying focus on
my task, thinking about the injury Ms. Banks done to me.” Id. at p. 5. The allegations contained
within this amended complaint relate to the filing of false complaints and warrants and not the
underlying allegations contained in this original lawsuit. As such, the Court directed that the
amended complaint be docketed as a new lawsuit.

                                            Page 1 of 2
DONE and ORDERED this the 11th day of March 2019.

                                      /s/Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE
